MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reconsider.
The BIA’s denial of a motion to reconsider is reviewed for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). The BIA did not abuse its discretion in denying the motion to reconsider with respect to petitioner Julio Cesar Sandoval Telles, A# 95-445-171, because petitioner does not have a qualifying relative as defined in 8 U.S.C. § 1229b(b)(l)(D) and is statutorily ineligible for cancellation of removal relief. See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). Respondent’s motion for summary disposition is granted with respect to petitioner Julio Cesar Sandoval Telles, because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, the petition for review is denied with respect to Julio Cesar Sandoval Telles.
Respondent’s motion to dismiss this petition for review with respect to petitioners Rosauro Meza Franco, A# 95-445-169, and Maria Nelva Sandoval Telles, A# 95-445-170, for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006) (concluding that the court lacks jurisdiction to review the Board of Immigration Appeals’ denial of motion to reopen for failure to establish a prima facie case if a prior adverse discretionary decision was made by the agency).
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.